Citation Nr: 0810389	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for left wrist 
disorder.

3.  Entitlement to service connection for right shoulder 
disorder.

4.  Entitlement to service connection for left shoulder 
disorder.  

5.  Entitlement to an increased evaluation for post-traumatic 
degenerative joint disease, status post left elbow fracture, 
currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Neil A. Malvone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey that denied the benefits sought on 
appeal.  The veteran, who had active service from March 1969 
to March 1971, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there may be additional service 
medical records pertaining to the veteran that have not been 
obtained.  For example, a record dated in September 1970 
reflects that the veteran had a fracture of the left 
olecranon and that he was to be admitted for surgery in the 
morning.  However, records of any such hospital admission and 
surgery are not associated with the claims file.  And while 
the Board acknowledges that these records would appear to 
pertain to the already service connected left elbow 
disability, the veteran has also reported that he received 
treatment at Fort Hunter Liggett (appears to have been 
misspelled as Hanelegit in the hearing transcript) while 
stationed at Ft. Ord following an accident between two 
military vehicles in which he contends he sustained the 
disorders he is now seeking to establish as service connected 
disabilities.  Under these circumstances, and to ensure that 
the record is complete, the Board is of the opinion that 
another request for service medical records from the 
veteran's time at Ft. Ord, California.  

Additionally, at the veteran's hearing before the Board he 
indicated that he had received treatment at VA medical 
facilities.  In this regard the veteran reported receiving 
treatment from the VA in 1999, transcript at 15, and recently 
at the VA medical facility in East Orange.  Transcript at 13.  
However, no VA treatment records have been associated with 
the claims file.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain all VA 
treatment records for the veteran.  See 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Further, with respect to the veteran's low back disability, 
the veteran asserted in his hearing testimony that he had low 
back surgeries with private physicians in 2001 with Dr. Cook, 
in 2004 with Dr. Wayman and again in 2004 with Dr. Lombardi.  
However, only treatment records from Dr. Lombardi have been 
associated with the claims file.  The RO should contact the 
veteran and his representative for authorization to obtain 
these remaining private records to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(1). 

In regards to the issue of an increased rating for the left 
elbow, the Board notes that the veteran was afforded a VA 
examination in February 2005.  However, the claims file was 
not available for review in conjunction with the VA 
examination.  Thus, the Board finds that the veteran should 
be afforded another VA examination to determine the current 
severity of his service-connected left elbow disability.  

Lastly, the Board observes that the Court has provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  It is not clear at this point whether the notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) provided 
to the veteran in this case satisfies the guidance provided 
by the Court in the Dingess/Hartman and Vazquez-Flores cases.  
However, since this case is being returned to for additional 
evidentiary development, this matter can be addressed prior 
to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the cases of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008) in connection 
with his current claim.  

2.  The veteran should be contacted and 
be requested to provide the dates and 
locations of VA treatment he has received 
since his separation from service.  
Appropriate action should then be taken 
to obtain and associated with the claims 
file copies of all VA treatment records. 

3.  The RO/AMC should again request 
service medical records pertaining to the 
veteran, including hospital/inpatient 
records, for the period of time the 
veteran was stationed at Ft Ord, 
California, as well as any records of 
treatment the veteran may have received 
at Fort Hunter Liggett Army Hospital 
while stationed at Ft. Ord.  

4.  After obtaining the necessary 
authorization, the RO/AMC should 
undertake appropriate action to obtain 
private treatment records from Drs. Cook 
and Wayman regarding the veteran's low 
back surgeries.  

5.  The veteran should be afforded an 
examination of his left elbow to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's left elbow disability in 
detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

